DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/27/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro (2007/0240720).
Regarding claim 1, Castro teaches in figs. 1-7 a device for supplying breathing gas to a user, the device comprising: a mask (16) having a breathing opening (central breathing space); a bag (40) having a bag opening (34) connected to the breathing opening in fluid communication ([0017] lines 1-5); and an adjustable exhalation valve (31) ([0018] lines 1-5 disclose valve flappers and springs.  Thus, the exhalation valve is able to be closed and to then open partially before it opens fully. The valve must pass through a partially open state before the fully open state as adjustable) wherein the adjustable exhalation valve (31) is in fluid communication with the bag (40) (i.e. fig. 3 shows the exhalation valve lets out excess air and exhaled air that was inhaled from the reservoir as in fluid communication).  Alternatively, fig. 7 shows exhalation valve 149 in fluid communication with rebreather bag 143 as reservoir; exhalation valve 149 can close and must pass through a partially open state before the fully open state as adjustable); the adjustable exhalation valve (31)  is arranged on the bag (40)([0017] lines 1-12 disclose valve housings 38 are located on wall 25 of the reservoir 40).
Regarding claim 3, Castro discloses an adjustable inhalation valve (37, 146, 149)  in fluid communication with the bag (i.e. air inhaled from the valve can be exhaled into the bag as fluid communication; [0022] lines 1-16) (valve 37, 146, 149 can close and must pass through a partially open state before the fully open state as adjustable.
Regarding claim 4, Castro discloses the adjustable inhalation valve (37, 146) is arranged on the bag (40) ([0017] lines 1-12 disclose valve housings 38 are located on wall 25 of the reservoir 40).
Regarding claim 5, Castro discloses the device further comprises a conduit (49)  having a first opening and a second opening, wherein the first opening (42) is releasably connectable to the adjustable inhalation valve (as shown the conduit is connected to the mask assembly this including the valve and is fluidly releasable i.e. when the meter is closed) and wherein the second opening (distal) is connectable to an external breathing gas supply opening of an aerospace vehicle ([0015] lines 1-20).
Regarding claim 6, Castro discloses an adjustable dilution valve (i.e. 146)  in fluid communication with the bag (i.e. ambient air dilutes the exhaled air from reservoir 143 as fluid communication; or air inhaled from the valve can be exhaled into the bag as fluid communication; [0022] lines 1-30) (valve 146 can close and must pass through a partially open state before the fully open state as adjustable).
Regarding claim 7, Castro discloses the adjustable dilution valve (146)  is arranged on the bag ([0017] lines 1-12 disclose valve housings 38 are located on wall 25 of the reservoir 40).
Regarding claim 8, Castro discloses  the bag (40, 109) comprises a breathing gas inlet  opening (34, 140) comprising a separation plug (i.e. flapper valve as plug; [0018] lines 1-5) wherein the separation plug is configured to assume an open position and a closed position ([0018] lines 1-10, [0022] lines 1-30), wherein in the open position of the separation plug (valve), the breathing gas inlet opening is connected in fluid communication with an external breathing gas supply of an aerospace vehicle ([0015] lines 1-10), and wherein in the closed position, the separation plug is configured to close the breathing gas inlet opening and to separate the breathing gas inlet opening from the external breathing gas supply ([0022] lines 1-30).
Regarding claims 9, Castro discloses in figs. 1-7 that the mask is a facial mask ([0006] lines 1-5).
Regarding claim 13, Castro discloses an aerospace vehicle ([0002] lines 1-5).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampotang (2006/0060199). 
Regarding claim 10, Lampatong teaches a device for supplying breathing gas to a user, the device comprising: a mask (24) having a breathing opening (central opening); a bag (12) having a bag opening (mouth of the bag) connected to the breathing opening; and an adapter (45, 49) arranged between the bag opening and the breathing opening, the adapter (45, 49) comprising a seal ring (39) having an open state and a sealing state; the adapter comprising a sealable opening (45) configured to receive the seal ring (39), wherein the seal ring (39) is configured to be pulled out of the adapter (49) through the sealable opening (45) (as shown in figs. 2 and 3, the sealing ring is pushed into and pulled out of the adaptor via positive and negative air pressure; [0040] lines 1-14); wherein the seal ring (39) is configured to block fluid communication between the bag opening and the breathing opening in the sealing state ([0044] lines 1-5), and wherein the seal ring is configured to provide fluid communication between the bag opening and the breathing opening in the open state ([0043] lines 1-10).
Regarding claim 11, Lampatong teaches the bag is a self-inflatable bag ([0030] lines 1-10).
Regarding claims 12, Lampatong discloses in that the mask is a facial mask ([0035] lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampotang in view of McCarthy (2017/0143932).
Regarding claim 14, Lampotang substantially teaches the claimed invention except for an aerospace vehicle.  However, McCarthy teaches an aerospace vehicle ([0087] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask and method of Lampotang within an aerospace vehicle as taught by McCarthy to provide the advantage of enhanced emergency preparedness in aircrafts as disclosed by McCarthy in [0087] lines 1-10.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 1st paragraph that the exhalation valve is not arranged on the bag.  Examiner respectfully disagrees. Castro discloses in [0017] lines 1-12 that the reservoir 40 includes a wall 25 and that thevalve housings 38 are located on the wall 25 of the reservoir 40.  Thus, Castro teaches this limitation as claimed.
Applicant argues on page 7 1st paragraph through page 8 1st paragraph that the prior art fails to disclose the newly added limitations in claim 10.  Examiner respectfully disagrees as Lampotang teaches the adapter (45, 49) comprising a sealable opening (45).  As shown in figs. 2 and 3, the sealing ring is pushed into and pulled out of the adaptor via positive and negative air pressure; [0040] lines 1-14).  Thus, Lampotang teaches this limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785